Citation Nr: 9920258	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for facial scars.

2.  Entitlement to service connection for joint pain, claimed 
as secondary to an undiagnosed illness.

3.  Entitlement to service connection for anxiety, claimed as 
secondary to an undiagnosed illness.

4.  Entitlement to service connection for insomnia, claimed 
as secondary to an undiagnosed illness.

5.  Entitlement to service connection for night sweats, 
claimed as secondary to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which, in pertinent part, 
denied service connection for facial scars, and denied 
service connection for joint pain, anxiety, night sweats, and 
insomnia, all claimed as due to an undiagnosed illness 
associated with service in Southwest Asia during the Persian 
Gulf War.  A personal hearing was requested, but by a 
statement dated in July 1996, the veteran withdrew his 
hearing request.  

The Board notes that the September 1995 RO decision also 
granted service connection and a noncompensable rating for 
residuals of a fracture of the right tibia.  Although the 
statement of the case includes the issue of the rating to be 
assigned for such condition, the file does not show a 
specific notice of disagreement or substantive appeal on that 
issue, and the matter is not before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991); 38 C.F.R. § 20.200 (1998).






FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for facial scars.

3.  A condition manifested by chronic multiple joint pain was 
not present during service or for years thereafter, and has 
not been medically linked to service.  The veteran now 
complains of joint pain, but the function of the joints is 
within normal limits.

4.  A disorder manifested by anxiety, night sweats, and 
insomnia was not present during service or for years later; 
symptoms have been attributed to a diagnosed condition 
(substance abuse and psychiatric illness) which has not been 
linked to service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for facial scars.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Joint pain, anxiety, night sweats, and insomnia were not 
incurred in or aggravated by active service, either directly 
or as due to undiagnosed illness from Persian Gulf War 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1989 to May 1992.  His DD Form 214 indicates that he served 
in Southwest Asia from February 1991 to May 1991, during the 
Persian Gulf War.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
February 1989, the veteran's skin, upper and lower 
extremities, and psychiatric system were listed as normal.  
Records show that a separation medical examination was not 
performed, such having been waived by the veteran in April 
1992.  Service medical records are negative for any facial 
injuries or scars, or for complaints or findings of anxiety, 
insomnia, or night sweats.  The veteran had isolated 
complaints of joint and muscle discomfort which were 
attributed to minor acute and transitory injuries or the flu.

In February 1995, the veteran submitted claims for service 
connection for aching joints, night sweats, insomnia, and 
anxiety, and asserted that each of these conditions was due 
to an undiagnosed illness.  He also submitted a claim for 
service connection for a facial scar which he claimed was 
incurred in an accident in Iraq.  He reported that he 
received no treatment for the conditions during service, and 
that treatment began in 1995 at a VA medical center (VAMC).

VA medical records dated from January 1995 to June 1995 
primarily reflect treatment, including hospitalization, for 
alcohol and drug abuse.  A February 1995 psychiatric intake 
note shows that he reported regular use of alcohol and 
cocaine during military service.  A Persian Gulf Registry 
code sheet dated in early April 1995 indicates that the 
veteran reported that he was exposed to smoke and oil during 
his Persian Gulf service.  He complained of joint pains, 
night sweats, frontal headaches, and rhinitis.  Additional 
tests were planned, and the diagnoses were sensitivity to low 
levels of chemicals (multiple chemical sensitivities (MCS)) 
and chemical rhinitis.

An April 1995 discharge summary from the Northampton VAMC 
shows that the veteran reported that he was being evaluated 
in the Gulf War Clinic for "very likely Gulf War syndrome 
(GWS)."  He reported that he served in the Persian Gulf and 
that his duty placed him in areas where there was a great 
deal of smoke from oil fires.  Other than the veteran's 
recurrent sinusitis, his physical examination was within 
normal limits.  The discharge diagnoses were as follows:  
Axis I:  cocaine dependence, history of alcohol abuse, 
history of cannabis abuse, rule out major depression, and 
Axis III:  GWS (MCS), and history of recurrent sinusitis.   

The day after his discharge, in April 1995, the veteran was 
admitted to the West Haven VAMC for cocaine dependence.  On 
admission, the veteran reported that he was recently 
diagnosed with GWS, which was manifested by joint pains, 
headaches, night sweats, insomnia, tinnitus, strange smells, 
muscle fatigue, and skin rashes.  He said he had these 
symptoms for one year.  A physical examination was 
unremarkable other than an enlarged right ankle and mild acne 
on the back.  The discharge diagnoses were cocaine 
dependence, alcohol abuse, GWS by history, transaminitis, and 
an elevated eosinophil count.  Three days after his 
discharge, in late April 1995, the veteran was admitted to 
the Newington VAMC for cocaine dependence.  On discharge in 
May 1995, the Axis I diagnosis was cocaine dependence, and 
the Axis III diagnoses were MCS and GWS by history.  The 
veteran was transferred to the West Haven VAMC, where he was 
treated for cocaine dependence.  He was discharged in June 
1995 after a blood test was positive for cocaine.  The Axis I 
diagnosis was substance dependence to alcohol, cocaine, and 
marijuana, and the Axis III diagnosis was GWS.

At a July 1995 VA general medical examination, the examiner 
noted that the veteran's skin, lymphatic system, heme system, 
head, face, neck, nose, sinus, mouth, throat, eyes, 
cardiovascular system, respiratory system, and digestive 
system were within normal limits.  He noted that an 
orthopedic examination had been performed, and indicated that 
no other abnormalities were shown.  The diagnoses were post 
GWS with chronic frontal headaches and intolerance to certain 
fragrances and smells, and hip and knee pain.

At a July 1995 VA orthopedic examination, the veteran 
reported chronic aching pain in his hips, knees, and left 
ankle, and pain and limitation of motion of the left shoulder 
since his service in the Persian Gulf.  He denied any history 
of discrete trauma.  On examination there was no swelling or 
deformity, and all knee ligaments were intact.  Range of 
motion of all joints was predominantly within normal limits, 
with slight limitation of motion of a few joints.  X-ray 
studies of the left shoulder, hips, knees, and pelvis were 
unremarkable.  An X-ray study of the left ankle was 
unremarkable other than a questionable anterior calcaneal 
cyst.

At a July 1995 VA psychiatric examination, the veteran denied 
any alcohol or drug problems.  He stated that his mother and 
his wife died in 1993.  He reported a history of drug and 
alcohol use, with recent hospitalization for such.  He said 
he was currently not using alcohol or drugs.  He asserted 
that during his service in the Persian Gulf, he was riding in 
a truck (one of a long line of trucks), when a vehicle in 
front of him was blown up by a mine. He said he rushed to the 
truck and saw three dead men in it.  He complained of 
recurrent nightmares related to this incident.  He asserted 
that he was currently unable to maintain a job due to various 
symptoms which he believed were caused by multiple chemical 
sensitivities incurred while he was stationed in the Persian 
Gulf.  He complained of insomnia, nausea caused by certain 
scents, emotional numbness, joint pains, night sweats, 
startle responses, and outbursts of rage.  The Axis I 
diagnoses were chronic post-traumatic stress disorder (PTSD), 
cocaine dependence, early, full remission, alcohol abuse, 
early, full remission, cannabis abuse, early, full remission, 
and adjustment disorder with depressed mood.  The Axis III 
diagnoses were GWS (MCS), and history of recurrent sinusitis.

At a July 1995 VA examination of the veteran's skin, the 
veteran reported that during service, he received two 
lacerations above each eye after he was accidentally hit with 
an "E" tool by another soldier.  On examination, there were 
two one-inch scars above the lateral aspect of both upper 
eyelids, and a scar over the left patella.  The diagnosis was 
three scars.

At a July 1995 VA examination performed to determine the 
existence of any systemic conditions, the veteran reported 
that he was exposed to constant thick black smoke during his 
service in the Persian Gulf.  He stated that prior to his 
discharge from service, he was bothered by chronic frontal 
headaches and by smells from perfume, hairspray, and flowers.  
He said his skin was very sensitive to chemicals and soap.  
The examiner noted that there was no anemia, no neurological 
ailments, no history of renal impairment, and no history of 
diseases involving the skin or cardiac system.  The diagnosis 
was "Post Gulf War Syndrome."

VA medical records dated from July 1995 to June 1996 reflect 
that the veteran was followed in the Persian Gulf Clinic for 
complaints of headaches, insomnia, fatigue, joint pains, and 
right heel pain, and was treated for cocaine dependence.  A 
February 1996 treatment note shows that the examiner noted 
general joint stiffness and pain in the knees, shoulders, and 
neck, with no joint deformity.  He noted that the veteran was 
quite distressed.  The diagnosis was PGS.  VA X-ray studies 
of the veteran's right foot and ankle were performed in 
February 1996.  There were no abnormalities of the talus, and 
there were arthritic changes in the great toe. There was an 
osseous density within the soft tissues adjacent to the 
distal talus, possibly representing an old avulsion fracture, 
and there was no evidence of avascular necrosis.

A VA discharge summary shows that the veteran was 
hospitalized in March 1996 for cocaine dependence.  He 
reported that he had been cocaine dependent for 4 years.  He 
reported that he had been treated for MCS /GWS at the 
Northampton VA Medical Center (VAMC).  He complained of 
polyarthritic type aching, and headache on exposure to 
various substances, fatigue, night sweats, and anemia.  The 
examiner noted that the veteran's MCS/GWS was stable 
throughout his admission with one exception; he experienced 
anxiety, became flushed, and developed hives when someone on 
his ward used aerosol disinfectants and burned incense in his 
room.  On discharge, the Axis I diagnosis was cocaine 
dependence, and the Axis III diagnosis was GWS/MCS.

By a letter to the veteran dated in August 1996, the RO 
requested that he send additional evidence (either medical or 
non-medical) regarding his claimed conditions.  The veteran 
did not respond to this letter.

An October 1997 document indicates that the veteran failed to 
report for a VA examination which was scheduled for September 
1997 to evaluate his claimed joint pain, anxiety, night 
sweats, and insomnia.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, in the line of duty and not due to the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran claims service connection for facial scars, which 
he asserts were incurred from an injury during military 
service, and claims service connection for joint pain, 
anxiety, night sweats, and insomnia which he asserts are due 
to an undiagnosed illness incurred during his service in the 
Persian Gulf.

His claims present the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claims are well grounded, meaning plausible.  If he has 
not presented evidence that his claims are well grounded, 
there is no duty on the part of the VA to assist him with his 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claim for service connection to be plausible or 
well grounded, it must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

A.	Service Connection for Facial Scars

The service medical records from the veteran's 1989-1992 
period of active duty are negative for any injuries to the 
skin of the face, and are negative for facial scars.

The first post-service medical evidence of facial scars is 
dated in 1995, at a VA examination in which the veteran was 
diagnosed with scars above the eyes.  

The veteran has asserted that he incurred facial scars during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the veteran's self-reported lay history, 
transcribed in the 1995 VA examination, that his facial scars 
were incurred in service, does not constitute competent 
medical evidence of causality as required for a well-grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1996).

The veteran has not submitted competent medical evidence 
linking the current facial scars with service, and without 
such evidence, the claim for service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.

B.	Service Connection for Joint Pain, Anxiety, Night 
Sweats, and Insomnia, Claimed as due to an Undiagnosed 
Illness

The veteran's claims for service connection for joint pain, 
anxiety, night sweats, and insomnia, claimed as a 
manifestation of an undiagnosed illness, are well grounded.  
38 U.S.C.A. § 5107(a).  The file shows that the RO has 
properly developed the evidence to the extent possible, and 
there is no further VA duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran failed to respond to a 1996 RO request 
for additional information concerning his claimed conditions 
due to undiagnosed illness, and, without good cause, he 
failed to report for a VA examination in 1997.  The duty to 
assist is not a one-way street, and the veteran has failed in 
his obligation to cooperate in developing his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Governing regulation 
provides that his original service connection claims must 
therefore be reviewed based on the evidence of record.  38 
C.F.R. § 3.655.

The veteran served in the Southwest Asia theater of 
operations from February 1991 to May 1991, during the Persian 
Gulf War.  Service connection may be granted for a disability 
for a veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs or symptoms 
involving skin, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, sleep disturbances, 
etc.  Among the requirements for granting service connection 
for this type of disability are the following:  the illness 
must become manifest during either active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more (under the 
appropriate diagnostic code of the rating schedule) not later 
than December 31, 2001; by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis; there must be objective evidence 
that is perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification; a minimum of a 6 month period of chronicity; no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War; and the illness is 
not due to the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's 1989-1992 service medical records are negative 
for joint pain from undiagnosed illness; he was seen on 
isolated occasions for joint and muscle discomfort due to 
minor acute and transitory injuries which left no residual 
disability.  Post-service medical records are negative for 
complaints of joint pain until 1995.  In April 1995, the 
veteran was admitted to a VAMC for cocaine dependence.  On 
admission, he complained of joint pain, which he said were 
part of his GWS.  A physical examination was unremarkable 
other than an enlarged right ankle and mild acne on the back.  
At a July 1995 VA orthopedic examination, the veteran 
complained of joint pain.  Physical and X-ray findings were 
essentially within normal limits.  A chronic joint condition 
was not diagnosed.  At a general VA examination in July 1995, 
the examiner diagnosed hip and knee pain.  Subsequent VA 
medical records reflect that the veteran occasionally 
complained of joint pain, but do not demonstrate the 
existence of a chronic condition manifested by joint pain.  

Aside from Persian Gulf War provisions, there is no basis for 
service connection, partly because there is no diagnosis of a 
joint disorder, and no medical evidence of linkage with 
service.  As to the Persian Gulf War provisions, it is noted 
that even if the symptom of joint pain is due to an 
undiagnosed illness, the Persian Gulf War presumption does 
not apply as the claimed joint condition is not at least 10 
percent disabling.  The last VA examination of the joints was 
unremarkable, and such would be rated 0 percent under the 
relevant rating criteria.  38 C.F.R. § 4.71a.  The veteran 
failed to provide additional information requested by the RO 
in 1996 and failed to report for a scheduled VA examination 
in 1997, and there is no probative evidence of a compensable 
disability associated with complaints of joint pain.

The veteran's 1989-1992 service medical records are negative 
for complaints of anxiety, night sweats, and insomnia, either 
from undiagnosed or diagnosed illness.  Post-service medical 
records are negative for pertinent complaints until 1995.  
Medical records from 1995 and 1996 show these complaints have 
been attributed to diagnosed conditions (substance abuse and 
a mental disorder), and thus the Persian Gulf War provisions 
concerning undiagnosed illness do not apply.  Service 
connection for substance abuse is prohibited by law.  The 
veteran failed to respond to a 1996 RO request for 
information and failed to report for a 1997 VA examination, 
and at present there is insufficient information to connect a 
mental disorder (including possible PTSD, see 38 C.F.R. 
§ 3.304(f)) with service.

The preponderance of the evidence is against the claims for 
service connection for various conditions alleged to be due 
to undiagnosed illness.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for facial scars is denied.  Service 
connection for joint pain, anxiety, night sweats, and 
insomnia (all claimed as due to undiagnosed illness) is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

